DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2021 has been entered.
 
Status of the Claims
Claims 18, 19, 21-23, 25, 29, and 34 were previously pending.  Claim 18 was amended in the reply filed January 13, 2021.  Claims 18, 19, 21-23, 25, 29, and 34 are currently pending.

Response to Arguments
Applicant's arguments filed with respect to the rejections made under § 103(a) have been fully considered but are not persuasive.  Applicant's arguments that Borracci and Musgrave teach away from their combination are not persuasive for reasons already of record (Final Rejection mailed August 19, 2020, ¶¶ 3-5.).  Modifying Borracci to include Musgrave's public key certificate insertion technique would not require sending it to any external place as suggested (Remarks, 4-5), because the processors and memories in Borracci's smartcard are fully capable of performing this function.  "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art."  In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").  See also In re ICON Health and Fitness Inc., 83 USPQ2d 1746 (Fed. Cir. 2007) ("Icon correctly states the principle that a reference teaches away from a combination when using it in that combination would produce an inoperative result. See McGinley, 262 F.3d at 1354.  But we do not ignore the modifications that one skilled in the art would make to a device borrowed from the prior art.  Optivus Tech., Inc. v. Ion Beam Applications, S.A., 469 F.3d 978, 989-90 (Fed. Cir. 2006). One skilled in the art would size the components from Teague appropriately for Icon's application, therefore producing an embodiment meeting Icon's claims.").  Nothing in either reference suggest that the proposed combination would be inoperable.  
There is no support on the record for Applicant's assertion that the combination was not within the level of ordinary skill in the art (Remarks, 6).  Given the level of skill displayed in the references, one of ordinary skill would have recognized that the storage and processing capabilities of Borracci's smartcard were fully sufficient to include a public key certificate with the biometric data.  The generic computing devices of Musgrave (see cols. 5-6) do not require any special capabilities beyond those of the processors and memories of Borracci (see ¶¶ 0022-25, 48-53).  See also Sehr, U.S. Pat. Pub. No.  2002/0100802 (Reference A of the PTO-892 part of paper no. 20140424) (disclosing PKI verification of biometric data on a portable smartcard).
Applicant also argues that the claims do not disclose using the biometric data of a registered subscriber and that Musgrave only teaches a current user.  Remarks, 6.  Applicant does not provide any preferred construction of the term "registered subscriber" that would not read on the user in Musgrave, who is both registered and a subscriber (see col. 1, lines 30-38—types of services (i.e., subscriber), col. 6—lines 55-56—registration).  Moreover, this does not address the findings of a registered subscriber in Borracci, Bonalle, and Borracci II.
Finally, Applicant argues that Musgrave does not teach encoded biometric data and instead teaches raw biometric data.  Remarks, 7.  Again, Applicant does not 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18, 21, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borracci, U.S. Pat. Pub. No.  2009/0084858 (Reference A of the PTO-892 part of paper no. 20190305) in view of Musgrave, U.S. Pat. No. 6,202,151 (Reference B of the PTO-892 part of paper no. 20130109), Bonalle, et al., U.S. Pat. Pub. No.  2006/0016875 (Reference A of the PTO-892 part of paper no. 20190619), and Borracci, U.S. Pat. Pub. No.  2008/0164325 ("Borracci II") (Reference B of the PTO-892 part of paper no. 20200221).
As per claim 18, Borracci teaches a portable device for biometric authentication comprising: 

a biometric information storage section for storing biometric information of a registered subscriber who has been registered to be authorized to use the portable device (¶¶ 0028-30; see also ¶ 0004—types of services); 
a second storage section disposed in the portable device (¶¶ 0022-23, 48), wherein the biometric information is encoded (¶ 0029); and 
a biometric information matching section disposed in the portable device and operatively coupled to the sensor, the biometric storage section, and the storage section (¶¶ 0021-23, 49), the biometric information matching section being configured to determine whether the user's biometric pattern that is acquired by the sensor matches the registered subscriber's encoded biometric information (¶¶ 0028-29, 32-33, 52). 
Borracci does not explicitly teach the second storage section is a public key certificate storage section, the public key certificate storage section being configured to store a public key certificate, wherein biometric information that matches or is identical to the registered subscriber's biometric information is encoded and inserted into the public key certificate, and using the registered subscriber's encoded biometric information that is inserted into the public key certificate for matching.  However, this is taught by Musgrave (col. 5, lines 10-67; see also col. 1, lines 30-38—types of services (i.e., subscriber), col. 6—lines 55-56—registration).  It would have been prima facie obvious to one having ordinary skill in the art to incorporate this feature for the same reason it is useful in Musgrave—namely, to provide added security (see Musgrave cols. 2-3).  Both Borracci and Musgrave deal with processing secure transactions, and one skilled in the art would have recognized that using this public key certificate insertion technique of Musgrave would improve the smartcard of Borracci due to their similar purposes and functions—specifically, by providing added data security (see Musgrave cols. 2-3).  Based upon the level of skill displayed in the references, modifying Borracci's system in such a manner could have been implemented through routine engineering producing predictable results.  More specifically, one of ordinary skill in the field of securing transactions in data processing devices would have recognized that 
Even if the process in ¶¶ 0028-30 of Borracci does not meet the claim requirement that the user is "registered," an explicit registration process for use of a smartcard is taught by Bonalle (¶¶ 0238, 241).  Bonalle also explicitly teaches that the biometric information is encoded (¶ 0241).  Even if the types of services in ¶ 0004 of Borracci does not meet the claim requirement that the user is a "subscriber," an explicit use of a smartcard for a subscriber is taught by Borracci II (¶ 0073, see also ¶¶ 0154-61—accessing functions of a smartcard).  It would have been prima facie obvious to incorporate all these elements because it is merely a combination of already-known elements in the art of smartcards.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 21, Borracci in view of Musgrave, Bonalle, and Borracci II teaches claim 18 as above.  Borracci further teaches the sensor is a fingerprint recognition sensor (¶ 0043), a vascular recognition sensor, a palm recognition sensor, a voice recognition sensor, an iris recognition sensor, or a combination thereof.
As per claim 25, Borracci in view of Musgrave, Bonalle, and Borracci II teaches claim 18 as above.  Borracci further teaches the portable device is implemented as a smart card (Fig. 1; ¶¶ 0021-23). 

Claims 19 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borracci in view of Musgrave, Bonalle, et al., and Borracci II as applied to claim 18 above, further in view of Lu, U.S. Pat. Pub. No. 2006/0294023 (Reference C of the PTO-892 part of paper no. 20140424).
As per claim 19, Borracci in view of Musgrave, Bonalle, and Borracci II teaches claim 18 as above.  The references do not explicitly teach a one-time password (OTP) generator; which is taught by Lu (¶ 0063).  It would have been prima facie obvious to one having ordinary skill in the art to incorporate this feature for the same reason it is 
As per claim 29, Borracci in view of Musgrave, Bonalle, and Borracci II teaches claim 18 as above.  The references do not explicitly teach the portable device is implemented as a universal serial bus (USB) token or a dongle; which is taught by Lu (¶¶ 0048, 52—USB token).  It would have been prima facie obvious to one having ordinary skill in the art to incorporate this element because it is merely a substitution of the device in Lu (including USB token) for the devices disclosed by Borracci (smartcard).  Both are shown in the art as means to increase the security of transactions.  The only difference is the specific structure of the device itself.  Based upon the level of skill displayed in the references, this substitution could be performed by routine engineering producing predictable results.

Claims 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borracci in view of Musgrave, Bonalle, et al., and Borracci II as applied to claim 18 above, further in view of Markovic, Data Protection Techniques, Cryptographic Protocols and PKI systems in Modern Computer Networks, 14th International Workshop on Systems, Signals and Image Processing, IEEE, 2007, pgs. 13-24 (Reference U of the PTO-892 part of paper no. 20141008).
As per claim 22, Borracci in view of Musgrave, Bonalle, and Borracci II teaches claim 18 as above.  The references do not explicitly teach a signal transmission section configured to establish a communication tunnel to a predetermined server or terminal in response to a result of the determination.  However, this is taught by Markovic (pg. 16, col. 2 - pg. 17, col. 1).  It would have been prima facie obvious to one having ordinary skill in the art to incorporate this feature for the same reason it is useful in Markovic, namely—to enhance communications security.  Moreover, this is merely a combination of old elements in the art of using smart cards for secured access.  In the combination, no element would serve a purpose other than it already did independently, and one 
As per claim 23, Borracci in view of Musgrave, Bonalle, Borracci II, and Markovic teaches claim 22 as above.  Bonalle further teaches the predetermined server or terminal is a server or terminal for managing rental service of a public equipment (¶ 0070).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Bonalle—namely, to facilitate and add security to these types of transactions.  Moreover, this is merely a combination of old elements in the art of using smart cards for secured access.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borracci in view of Musgrave, Bonalle, et al., and Borracci II as applied to claim 18 above, further in view of Official Notice considered admitted prior art.
As per claim 34, Borracci in view of Musgrave, Bonalle, and Borracci II teaches claim 18 as above.  The references do not explicitly teach the portable device is implemented as a mobile phone.  Official Notice was previously taken that mobile phones are well-known devices that have such capabilities.  This finding has not been challenged and is considered admitted prior art.  It would have been prima facie obvious to incorporate this element because one of ordinary skill in the art would have recognized that a substitution of a mobile phone for the portable electronic devices disclosed by Borracci (e.g., smartcard) could be performed by routine engineering producing predictable results.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/DANIEL VETTER/Primary Examiner, Art Unit 3628